Uk'                                                                     06/30/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: AF 06-0090


                                       AF 06-0090

                                                                             FILED
                                                                              JUN 30 2020
IN THE MATTER OF THE APPOINTMENT                                            Bowen Greenwood
                                                                          Clerk of Supreme Coun
OF MEMBERS TO THE COMMISSION ON                                           h
                                                                  ORDERsta'         of
                                                                                       Montana

PRACTICE OF THE SUPREME COURT OF
THE STATE OF MONTANA




       Pursuant to Section I of the Rules Establishing the Commission on Practice of the
Supreme Court of the State of Montana (COP), an Order was issued May 21, 2020,
requesting that the Honorable John W. Parker conduct an election for appointment to the
COP among the resident members of the State Bar in COP Area D, and to certify to this
Court the results of that election.
       The election was held, and the Judge Parker has certified the results to this Court.
By Rule this Court is obligated to appoint from a list of the top three candidates who
received votes in this region. The Court extends its gratitude to all attorneys who
expressed an interest in serving on the Commission.
       Based on the election results, the Court hereby appoints the following member to
the Commission on Practice ofthe Supreme Court ofthe State of Montana:
       Area D:
       Jean Faure
       P.O. Box 2466
       Great Falls, MT 59403

Effective the date of this Order, Ms. Faure is appointed to a four-year term to expire on
June 20, 2024.
       The Clerk is directed to mail a copy of this Order to the Secretary of State of the
State of Montana for filing, to the Honorable John W. Parker, to Jean Faure, to the State
Bar of Montana, to each member of the Comrnission on Practice, and to Shelly Smith,
Office Administrator for the Commission on Practice.
      Dated this 3.5 —day of June, 2020.



                                                         Chief Justice




                                                   S---1 M 41/.,




                                           2